Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 3-5, 7-17 and 20 are pending. Claims 2, 6, and 18-19 are canceled. The amendment filed on 11/09/2020 in response to the Non-Final office Action of 05/14/2020 is acknowledged and has been entered.

Response to Arguments
Applicant’s arguments, filed 11/09/2020, with respect to rejection under 35 U.S,C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 7-17 and 20 has been withdrawn because the claims have been amended to recite the extended release potassium citrate tablet consist of potassium citrate, a carnauba wax, and a lubricant. The 112 rejection has also been withdrawn in light of the claim amendment. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claim is interpreted by the Examiner as follow: the method steps are “comprising”; i.e. other steps may be included in the method, but the ingredients in the tablet being prepared by the claimed method steps are limited to potassium citrate, carnauba wax and a lubricant. Therefore, the claims as amendment overcome the 103 rejection over Walsdorf Sr. et . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 3-5, 7-17 and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JEAN P CORNET/Primary Examiner, Art Unit 1628